DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover software per se.  The product comprises instructions that “are stored” on a computer-readable medium but the product does not explicitly incorporate the medium.  Even if it did, paragraph 85 of the specification states that the medium “may be” non-transitory, such a statement is not limiting.  Therefore the claims are still broad enough to cover transitory mediums.  Transitory mediums do not fit into any statutory category of invention.  The applicant needs to keep both of these in mind when amending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first intelligent device in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The independent claims recite the following:
determining, using a first collaboration algorithm and based on the first task instruction, first device data of the first intelligent device, and second device data of a second intelligent device in an intelligent device subgroup in which the first intelligent device is located, a first subtask corresponding to the first intelligent device

It is not clear whether the first subtask is determined, using the first collaboration algorithm and based on the first task instruction, according to the claim language.  The language of the claim establishes that the first and second device data are determined but it does not clearly establish the relationship between the first subtask and the rest of the elements of the claim.

Claim limitation “wherein the first intelligent device is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The applicant’s disclosure does not provide any description of the structure of such a device in order to inform those reading of the claim of how the device is “configured” to perform the claimed operations.  Paragraph 84 for example, makes it ambiguous what the device covers and how it is configured.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8 and 9 recite the limitation "The intelligent device group of claim 7".  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-12 would also need to be amended.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2017/0245354 by Yadav et al.
As to claim 1, Yadav teaches a collaboration method implemented by a first intelligent device (device 210), wherein the collaboration method comprises: receiving, a first task instruction (paragraphs 92 and 93, the detection of the user(s) initiates a lighting task); determining, using a first collaboration algorithm and based on the first task instruction, first device data of the first intelligent device, and (paragraph 95), a first subtask corresponding to the first intelligent device (paragraph 100, the power for the first LED array is a “subtask” of the lighting of the room that “corresponds” to device 210), wherein the first collaboration algorithm is consistent with a second collaboration algorithm of the second intelligent device, wherein the first collaboration algorithm determines a second subtask corresponding to the second intelligent device (paragraph 100, the system determines the power for the second LED array), and wherein the first subtask collaborates with the second subtask to complete a task corresponding to the first task instruction (paragraph 100); and executing the first subtask (paragraph 100 when the lights are output the task is executed).

Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2011/0041136 by Messier et al.
As to claim 1, Messier teaches a collaboration method implemented by a first intelligent device (paragraph 36, base node), wherein the collaboration method comprises: receiving, a first task instruction (step 402 in Figure 4); determining, using a first collaboration algorithm and based on the first task instruction, first device data of the first intelligent device, and second device data of a second intelligent device in an intelligent device subgroup in which the first intelligent device is located (paragraphs 22 and 23 describe data about available nodes), a first subtask corresponding to the first intelligent device (step 416 in Figure 4, paragraph 22 states that the base node may be a node that executes a subtask), wherein the first collaboration algorithm is consistent with a second collaboration algorithm of the second intelligent device, wherein the first collaboration algorithm determines a second subtask corresponding to the second intelligent device (steps 414 and 416 in Figure 4), and wherein the first subtask collaborates with the second subtask to complete a task corresponding to the first task instruction (steps 416-422 in Figure 4); and executing the first subtask (step 418).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0041136 by Messier et al. in view of U.S. Patent Application Publication Number 2018/0039519 by Kumar et al.
As to claims 2, 8, and 14, Messier teaches the subject matter of claims 1, 7, and 13 and Messier shows that peer devices can be grouped in any number of ways; however Messier does not teach sending a whole task from the base node to another node.
Kumar teaches sending a task instruction to a device in a device group (see abstract).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Messier regarding implementing a peer to peer processing system with the teachings of Kumar regarding sending a task from one device to be executed by another device because the devices in both inventions are the same types of peers and thus benefits for using operating techniques together in a peer to peer network would be evident for the same reasons the would be beneficial individually.
As to claims 3, 9, and 15, Messier teaches the subject matter of claims 1, 7, and 13 and Messier shows that peer devices can be grouped in any number of ways; however Messier does not teach receiving the task from a third device.

It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Messier regarding implementing a peer to peer processing system with the teachings of Kumar regarding receiving a task from one device to be executed by another device because the devices in both inventions are the same types of peers and thus benefits for using operating techniques together in a peer to peer network would be evident for the same reasons the techniques would be beneficial individually.
As to claims 4, 10, and 16, both reference teach p2p networks so their devices could be part of the same group.  The claims do not define an intelligent device group in any meaningful manner.
As to claims 5, 11, and 17, see paragraphs 22 and 23 of Messier.
As to claims 12, 18, and 19, see paragraph 23 of Messier

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0041136 by Messier et al. in view of U.S. Patent Application Publication Number 2018/0039519 by Kumar et al. in further view of U.S. Patent Application Publication Number 2017/0264559 by Lu et al.
As to claims 6 and 20, Messier teaches broadcasting data between peer nodes but not using multicast or gossip.
Lu shows that such techniques are alternatives to broadcasting for sharing data between nodes (paragraph 97).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Messier regarding sharing data between nodes with the teachings of Lu regarding multicasting and gossip because such techniques can provide benefits for peer networks such as that taught by Messier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442